Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 1 of 24




           EXHBIT
             “A”
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 2 of 24



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                           CASE NO.: 1:20-cv-20016-UU

  JANE DOE, an individual,

                  Plaintiff,

  vs.

  TREMAINE NEVERSON,
  an individual,

              Defendant.
  __________________________________/

        PLAINTIFF’S MOTION TO SEEK LEAVE TO PROCEED PSEUDONYMOUSLY

          Plaintiff, JANE DOE, by and through undersigned counsel seeks leave of this Court to

  proceed pseudonymously under the name “Jane Doe.” As grounds therefore, Plaintiff states the

  following:

                                                 BACKGROUND

          During the early morning hours of January 1, 2018, the Plaintiff accompanied the

  Defendant to the E11even Nightclub (“E11even”) in Miami, Florida where she was sexually

  assaulted and battered by the Defendant when he placed his hands under the Plaintiff’s dress and

  attempted to insert his fingers into her vagina without her consent or permission. See Complaint

  [DE 1].

          On January 2, 2020, the Plaintiff filed a complaint in this Court initiating a civil action

  against the Defendant. In an effort to protect her identity, due to the fact that the Plaintiff’s injuries

  and damages involve matters of the “utmost intimacy,” and because the Plaintiff feared additional

  psychological, and possible bodily, harm, the Plaintiff filed her complaint as Jane Doe.



                                                      1
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 3 of 24



                                         MEMORANDUM OF LAW

          Federal Rule of Civil Procedure 10(a) requires every complaint in federal court to “name

  all the parties.” Fed. R. Civ. P. 10(a). “‘This rule serves more than administrative convenience.

  It protects the public's legitimate interest in knowing all of the facts involved, including the

  identities of the parties.” Plaintiff B v. Francis, 631 F.3d 1310, 1315–16 (11th Cir. 2011) (citing

  Doe v. Frank, 951 F.2d 320, 322 (11th Cir. 1992)). This Rule “creates a strong presumption in

  favor of parties' proceeding in their own names.” Id. However, the Eleventh Circuit Court of

  Appeals (the “Eleventh Circuit”) has held that this “rule is not absolute.” Id.

          The Eleventh Circuit has held that “[a] party may proceed anonymously [or under a

  fictitious name] in a civil suit in federal court by showing that [s]he ‘has a substantial privacy right

  which outweighs the ‘customary and constitutionally-embedded presumption of openness in

  judicial proceedings.’” Id.     This is the “ultimate test for permitting a plaintiff to proceed

  anonymously.” Doe v. Sheely, 781 Fed. Appx. 972, 973 (11th Cir. 2019). “In evaluating whether

  a plaintiff has shown that [s]he has such a right, the [district] court ‘should carefully review all the

  circumstances of a given case and then decide whether the customary practice of disclosing the

  plaintiff's identity should yield to the plaintiff's privacy concerns.’” Plaintiff B, 631 F.3d 1310,

  1315–16 (11th Cir. 2011).

          The Eleventh Circuit has provided six (6) factors to guide district courts in this inquiry. See

  Sheely, 781 Fed. Appx. 972, 973 (11th Cir. 2019). The factors are as follows: (1) is the plaintiff

  seeking anonymity challenging government activity; (2) will the plaintiff be required to disclose

  information of the “utmost intimacy”; (3) will the plaintiff be compelled to admit their intent to

  engage in illegal conduct and thus risk criminal prosecution; (4) was the plaintiff a minor; (5)

  was/will the plaintiff be subjected to threats of violence and/or physical harm if she were to proceed



                                                     2
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 4 of 24



  in her own name; and (6) will the plaintiff’s anonymity pose a unique threat of fundamental

  unfairness to the defendant. Id. Courts may consider other factors in addition to the six factors

  that were listed above; however, the “proper inquiry, as always, is the totality of the

  circumstances.” Id. at 974.

            In the present case, at least three of the six described factors are present.

    I.      Plaintiff Shall Be Required to Disclose Matters of the “Utmost Intimacy”

         As stated above, one of the factors enumerated by the Eleventh Circuit is whether the plaintiff

  will be required to disclose information of the “utmost intimacy” Id. at 973. Homosexual acts and

  masturbation for money were both deemed to be acts of “utmost intimacy” by the Eleventh Circuit.

  Plaintiff B v. Francis, 631 F.3d 1310, 1320 (11th Cir. 2011). The court also held that in cases

  involving issues such as abortion, birth control, prayer and personal religious beliefs, such cases

  involved matters of the “utmost intimacy” and “the normal practice of disclosing the parties'

  identities yielded “to a policy of protecting privacy in a very private matter.’” Id.

          In Plaintiff B, the court found that two females flashing their breasts for less than one-minute

  on a public street, may have been considered an act of “utmost intimacy.” And the acts of two

  females engaged in sexually explicit acts, including manual and oral sex constituted “acts of utmost

  intimacy.” Id.

         In the present case, the Plaintiff is a Muslim woman from Trinidad, who comes from a devout

  Muslim family. See Declaration of Jane Doe, a true and correct copy of which is attached hereto

  as Exhibit “A”. The very nature of her allegations would be sufficient to bring harm to the Plaintiff

  and shame to her family under the cultural/religious traditions that her family practices. Id.

  Because of this, Plaintiff has not yet shared the details of her assault with her family, and she has

  used the services of various counselors to help her cope with psychological damages. Id.



                                                       3
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 5 of 24



            In addition to the reprisals associated with her religion from the assault, by the very nature of

  the Plaintiff’s claims she will also be forced to discuss matters of the “utmost intimacy.” The

  Plaintiff will be required to ultimately testify about how the Defendant reached under skirt and

  attempted to move her panties to the side in order to insert his fingers into her vagina, her most

  intimate of areas.

            The Eleventh Circuit has held that “‘personal embarrassment’ alone is not enough for leave to

  proceed anonymously.” Sheely, 781 Fed. Appx. 972, 974 (11th Cir. 2019). However, when such

  personal embarrassment and shame is combined with the religious beliefs of the Plaintiff and her

  family, it is clear that the disclosures that shall be made by the Plaintiff do in fact involve

  information of the “utmost intimacy.” Be required to describe the efforts of a defendant attempting

  to insert his fingers into a female’s vagina, without her consent or permission, is much more of the

  utmost intimacy, than a female having to describe how she willfully flashed her breasts in public

  or engaged in consensual sexual activity, whether with another woman or not.1

      II.      Plaintiff Will Suffer Harm If She Were to Proceed in Her Own Name

            Another factor enumerated by the Eleventh Circuit is whether proceeding in the Plaintiff’s

  “own name will cause her special harm, [or] subject her to bodily injury.” Sheely, 781 Fed. Appx.

  972, 974 (11th Cir. 2019).

               In Shelly, the district court rejected the plaintiff’s assertion that proceeding in her own

  name would cause her harm because the plaintiff did not present any evidence or affidavit to

  support her claim. The court further held that the plaintiff also failed to identify anyone who might

  harm her, nor did she suggest that identifying someone who might harm her would reveal her

  identity and compromise her safety. Id. On appeal, the plaintiff alleged that she might suffer


  1
    In the year 2020, homosexual sex should be treated no different or no more intimate than heterosexual sex. Sex
  in general is a topic of the utmost intimacy regardless of whether it is homo, or heterosexual.

                                                         4
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 6 of 24



  psychological harm, however, because the plaintiff failed to raise this claim to the district court,

  the appellate court deemed this argument as waived. Id.

         In Plaintiff B, the plaintiffs did in fact make claims to the district court that they would

  suffer “mental and reputational harm” if their identities were disclosed. Plaintiff B, 631 F.3d 1310,

  1314 (11th Cir. 2011). The plaintiffs presented testimony about the “psychological damage of

  being labeled a ‘slut’, and the district court was found by the Eleventh Circuit to have erred in

  giving such evidence so little weight. Id at 1317.

         Here, the Plaintiff will suffer similar harms should she be required to disclose her identity.

  Unlike, the defendants mentioned in Shelly and Plaintiff B, the Defendant is an internationally

  acclaimed pop superstar with hundreds of thousands, if not millions of fans all across the globe.

  In filing the Complaint, this matter has made national news and has been picked up by multiple

  blogs and websites including The Shade Room. See Exhibit “B”. The Shade Room’s Instagram

  post of the story garnered nearly 80,000 likes and received over 7,000 comments.

         The Plaintiff, like many people in today’s society, is a frequent social-media user and she

  uses social media to stay in touch with family and friends. However, the Plaintiff fears that if she

  is required to disclose her name, not only will she be subjected to online bullying, harassment and

  threats, but that her parents, siblings, cousins and other family members will be subjected to such

  as well. Examples of threats/comments made about the Plaintiff can be found under in the

  comments section of The Shade Room’s post and are as follows:

              •   “Yall Gon stop lying on my man, I’m ready to fight!”

              •   “how much would it have been if he killed the same person…”

              •   “Man get tf outta here where she at #LeaveTreyAlone #ThirstTraps”




                                                   5
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 7 of 24



  See Composite Exhibit “C”. In addition to the various threatening comments, there are even more

  comments written with the intent of inflicting psychological harm and reputational damage upon

  the Plaintiff.

                •   “THESE H0’s GOTTA STOP WITH THIS BS”

                •   “She lying. Idc who it is. She lying”

                •   “Just another female tryna get some money from a celebrity” Id.

            The Plaintiff understands and is aware that if her identity is revealed, it will be inevitable

  that her social media is revealed and that likely even more private details such as her address, her

  phone number and her job. In addition to be subjected to online harassment and threats, the

  Plaintiff legitimately fears worse reprisal such as death threats and that such disclosure will lead

  to additional psychological harm, including adding to her depression and anxiety, which she was

  diagnosed with after the assault by the Defendant.

  III.      The Plaintiff’s Anonymity Is Not Fundamentally Unfair to the Defendant

         The Eleventh Circuit held that when “[d]efendants are aware of the [p]laintiffs’ identities and

  thus not barred from conducting a full range of discovery in building a defense for trial […] none

  of the normal harms threatened to defendants when plaintiff proceed anonymously are present.”

  Plaintiff B, 631 F.3d 1310, 1319 (11th Cir. 2011).

            Despite filing anonymously, the Plaintiff here has no qualms about providing her name,

  under a protective order, to the Defendant to enable the Defendant to carry out any and all relevant

  and necessary discovery to build whatever defense the Defendant would like for his unjustifiable

  actions. It is not the Plaintiff’s goal to circumvent the discovery process, but rather to protect

  herself and her identity, something the Southern District of Florida has frequently allowed. See

  Doe v. Irvin, 10-60301-CIV, 2010 WL 3276187, at *1 (S.D. Fla. Aug. 18, 2010) (The plaintiff is



                                                      6
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 8 of 24



  proceeding under a pseudonym to protect her identity.); see also Doe v. City of Miami Gardens,

  389 F. Supp. 3d 1118, 1124 (S.D. Fla. 2019).

     The Defendant is a public figure and lives his life in the “lime-light”. It is through his public

  persona that he makes his livelihood and has generated his fan base.              There is nothing

  fundamentally unfair about allowing the Plaintiff to proceed under the name “Jane Doe” when the

  Defendant will have free access to conduct discovery, and to prepare his defense, subject to the

  terms of a protective order, but one that would be limited so as to prevent the Defendant from

  publicly referring to the Plaintiff by name, or attempting to inflict any additional harm upon her

  by channeling his fans and social media.

                                              CONCLUSION

         Based on the foregoing points, authorities, statutes, and reasons, this Court should grant

  the Plaintiff’s Motion to Seek Leave to Proceed Pseudonymously and should allow the Plaintiff to

  proceed under the name “Jane Doe”.

         WHEREFORE Plaintiff, Jane Doe, respectfully requests that this Court enter an order

  granting her the right to proceed pseudonymously as “Jane Doe” and granting any such other relief

  as the court may find appropriate.



  Dated: January 10, 2020                              s/Andrew Williams


                                                        THE WILLIAMS LAW GROUP
                                                        Andrew Williams, Esq.
                                                        Attorney for Plaintiff
                                                        6273 Sunset Drive
                                                        Suite D3
                                                        Miami, Florida 33143
                                                        Telephone: (253) 970-1683
                                                        FL Bar No. 0111817
                                                        Email: Andrew@TheWilliamsLG.com
                                                        Secondary Email: WilliamsLawFlorida@gmail.com

                                                   7
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 9 of 24




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via e-mail

  on January 10, 2020, on all counsel or parties of record via the CM/ECF filing system.

                                                      s/Andrew Williams
                                                      Andrew Williams




                                                 8
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 10 of 24




            EXHBIT
              “A”
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 11 of 24



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                                           CASE NO.: 1:20-cv-20016-UU

   JANE DOE, an individual,

                    Plaintiff,

   vs.

   TREMAINE NEVERSON,
   an individual,

               Defendant.
   __________________________________/

    DECLARATION OF JANE DOE UNDER PENALTY OF PERJURY IN SUPPORT OF
     PLAINTIFF’S MOTION TO SEEK LEAVE TO PROCEED PSEUDONYMOUSLY

   I, JANE DOE, the undersigned affiant, state the following under oath:

         1. I am over the age of eighteen (18) and I am capable of making this declaration.

         2. I am the Plaintiff in the above-captioned matter.

         3. I am fully familiar with the facts set forth herein, and if called upon as a witness, could

   testify competently thereto.

         4. I grew up in Trinidad before coming to the United States in 2014.

         5. I am a Muslim woman and come from a very devout Muslim family.

         6. On January 1, 2018, I was assaulted by the Defendant, Tremaine Neverson, p/k/a Trey

   Songz when he reached his hand up my skirt and attempted to insert his fingers into my vagina

   through my panties without my consent or permission.

         7. I filed my Complaint under the pseudonym “Jane Doe” to protect my identity for a




                                                       1
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 12 of 24



   variety of reasons, including the fact that I come from a strict Muslim household where under

   our cultural beliefs and traditions such a sexual assault would have the tendency to bring shame

   and humiliation upon my family.

      8. As a result of these beliefs, I have yet to even tell my family about the incident involved

   in the Complaint in an effort to protect them.

      9. I not only fear the reprisals affiliated with my religion, but what would also come through

   the fans of the Defendants if my name were disclosed.

      10. I believe that I will be subject to online harassment and bullying and fear that his fans

   will leak my telephone number, address and perhaps even my job information.

      11. I have already seen various statements and comments that have been written about me

   where I have been called a “liar” a “ho” and other false and untrue things.

      12. These comments have hurt my self-esteem and continue to pour salt on what are still

   presently open wounds that occurred as a result of the Defendants actions.

      13. I am not looking to deprive the Defendant of any rights to his own defense by remaining

   anonymous but I do hope to protect myself , my family and my identity, so that after the

   conclusion of this matter, I may still maintain a degree of normalcy with my life.

      14. I am filing this motion in good-faith and not for the purpose of needless or undue delay.

      Under penalty of perjury under the laws of the State of Florida, I declare that I have read the

   foregoing Declaration and that the facts stated in it are true and correct to the best of my

   knowledge and that this declaration was executed this 10th day of January 2020 in the District of

   Columbia.



                                                         /s/Jane Doe_________            _____
                                                          Jane Doe

                                                     2
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 13 of 24




            EXHBIT
              “B”
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
Case 1:20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page 16 of 24




            EXHBIT
              “C”
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
20-cv-20016-UU Document 7-1 Entered on FLSD Docket 01/10/2020 Page
